DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.        In an amendment dated, December 31, 2020, claims 1-3, 5-11 and 13-15 are amended and claim 4, 12 and 16-20 are canceled. Currently claims 1-3, 5-11 and 13-15 are pending.
Response to Arguments
3.        Applicant's arguments filed December 31, 2020, have been fully considered but they are not persuasive
        On page 9-12 of the remarks filed on 12/31/2020, applicant argues prior art of record fails to disclose claimed limitation of independent claims. Applicant remake states “ Cook merely discloses displaying an icon (510) that represents the file and the icons (502, 504, 506, 508) of additional computing devices, but fails to disclose displaying the image provided from the camera application together with the graphical representations corresponding to the displays. In addition, Cook merely discloses sending the files to the additional computing devices based on dragging the icon that represents file. Cook fails to disclose displaying the icon that represents file in the display of all additional computing devices while maintaining the display position of the icon.” The office respectfully disagrees. Prior art of record discloses sharing content/data (i.e. image) from primary device (user computing device 202) to secondary 
         As to newly added claim limitation wherein displaying the icon that represents file in the display of all additional computing devices while maintaining the display position of the icon.” Prior art Kim et al (897) discloses displaying the icon that represents file in the display of selected/all additional computing devices while maintaining the display position of the icon. Here again having shared file maintained in a first area while sharing said image with secondary device would have been obvious to an ordinary skilled person in order to allow the user track/see contents he/she have shared with other devices. Furthermore prior art Kim (2016/0119464) not relied upon for said claim limitation rejection but pertinent to said claim limitation discloses displaying a second image (i.e. selected image) corresponding to the at least one selected portion in each of the graphical representations displayed on a second area while maintaining displaying the first image on the first area.


Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.        Claim(s) 1-3, 5, 6, 8-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (Pat NO 8,464,184) in view of Kim et al (Pat NO 8,554,897) in further view of Robinson et al (PG Pub NO 2017/0322711)

As in claim 1, Cook et al discloses a method for managing display of content on at least one secondary device by a primary device, 
the method comprising: 
displaying, by the primary device (202), a first image, which is provided from camera application, on a first area and graphical representation, which correspond to displays of secondary devices connected to the primary device; (Fig 5, and col 4 line 54-62 and Col 8 line 45-65) discloses a primary device 
detecting, by the primary device, a first input performed to select at least one portion of the first image to be displayed on the a specific secondary device; (Fig 3, 5 and col 4 line 54-62 and Col 8 line 66- col 9 line 5) discloses detecting first input performed to select at least one portion of the first image (i.e. file 510(e.g. document, image, etc.)) to be displayed on a specific secondary device (210/502)
But fails to disclose in response to detecting the first input, displaying a second image corresponding to the at least one selected portion in each of the graphical representations displayed on a second area while maintaining displaying the first image on the first area; However Kim et al (Fig 4,15, 20) disclose in response to detecting the first input (i.e. touch selection by the user 102), displaying a second image corresponding to the at least one selected portion onto in each of selected graphical representations displayed on a second area while maintaining displaying the first image on the first area. In other words said data/image on primary device is shared with selected secondary device(s) wherein said shared data would obviously be maintained within first device while it is sharing with other/second connected device(s). Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Cook et al with the teaching of Kim et al wherein shared data (i.e. first image) displayed on the first device is maintained while sharing displaying data (i.e. first image) with 
and transmitting, by the primary device, the at least one selected portion of the first image to the specific secondary device, [Cook et al (Fig 3, 5 and col 4 line 66- col 5 line 10 and Col 8 line 66- col 9 line 5) discloses an input being performed on the primary device in order to transmit at least one selected portion of the first image (i.e. file 510(e.g. document, image, etc.)) to specific secondary device (210/502)] wherein the at least one selected portion is dynamically modified based on information about the specific secondary device. (Cook et al, Col 5 line 11-17) discloses selecting portion is dynamically modified to be presented/displayed onto the secondary device based on information/capability of secondary device (i.e. is the secondary device printer or projector or mobile phones or laptop computer); and (Kim et al; Fig 1-18) discloses the first device connected to plural of second devices that are different from each other and are capable of receiving shared data/image from primary device and display shared data/image. Given said plurality of second devices having different capability and size it would have been obvious to dynamically modify shared data/image based on information/capability of secondary device. But cook in view of Kim fails to explicitly disclose the at least one selected portion is dynamically modified based on information about secondary device. However Robinson et al (Fig 1 and 0034) discloses information shared with primary device (i.e. configuration device) about at least one secondary device (i.e. user device) comprises screen parameter; Thus it is obvious to an ordinary skilled person in the art at the time of the filing to  dynamically modified based on information received about secondary device in order to display received data/image on the secondary device. Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Cook et al in view of Kim et al with the teaching of Robinson et al such that the primary/first device receives information about the at least one secondary device regarding screen parameter in order to pre-configured to a specific configuration based on a type of device on which the user interface is displayed, and/or a set of configurations based on capabilities and/or specifications associated with a device on which the user interface is displayed which in turn reduce a quantity of errors and/or a quantity of time associated with configuring a user interface layout of a user device, thereby conserving processor and/or memory resources of the user device (i.e. second device).

As in claim 2, Cook et al in view of Kim et al in further view of Robinson et al discloses the method of claim 1, further comprising: detecting, by the primary device, a second input performed on one of the graphical representation to select the specific secondary device from the secondary device. (Fig 3, 5 and col 4 line 54-62 and Col 8 line 66-Col 9 line 5) discloses detecting a second input performed wherein the user selects on primary device to select graphical representation of specific secondary device (210/502) and Kim et al (Fig 2-5) 

As in claim 3, Cook et al in view of Kim et al in further view of Robinson et al discloses the method of claim 1, but fails to disclose wherein information about secondary device comprises at least one of shape information, size information and a window size. However, Robinson et al (Fig 1D and Par 0009, 0011 and 0034) discloses information shared with primary device (i.e. configuration device) about the secondary device (i.e. user device) comprises screen parameter (e.g., screen dimensions, a screen shape, and/or a screen size). Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Cook et al with the teaching of Robinson et al such that the primary/first device receives information about the at least one secondary device regarding screen parameter in order to pre-configured to a specific configuration based on a type of device on which the user interface is displayed, and/or a set of configurations based on capabilities and/or specifications associated with a device on which the user interface is displayed which in turn reduce a quantity of errors and/or a quantity of time associated with configuring a user interface layout of a user device, thereby conserving processor and/or memory resources of the user device (i.e. second device).
As in claim 5, Cook et al in view of Kim et al in further view of Robinson et al discloses the method of claim 1, wherein the at least one selected portion comprises one of a single segment of the first image and a set of segments of the first image determined based on the first input, wherein each segment of the first image is determined and stored in a temporary storage unit, wherein each segment of the first image is dynamically modified and packaged in a media file, and wherein each of the segments are dynamically determined based on a time unit.  Robinson et al (Fig 1) discloses at  first image is modified and packaged such that it would be displayed on the secondary device by performing an input on the primary device. Having said content to be displayed packaged in a media file or other types of files would have been obvious.

As in claim 6, Cook et al in view of Kim et al in further view of Robinson et al discloses the method of claim 5, wherein the media file is configured to play back an animation of the segments of the first image on the specific secondary device. it would have been obvious to have a particular file such as media file that is configured to play back an animation of the segments of the content on the at least one secondary device given the fact that prior art of record clearly discloses file transfers between primary device and secondary device that contents from primary device can be used onto secondary device. 
 
As in claim 8, Cook et al in view of Kim et al in further view of Robinson et al discloses the method of claim 1, wherein a user interface is dynamically updated to display a graphical representation corresponding to a display of new secondary device connected to the primary device, wherein the primary device is configured to receive and store information about the new secondary device based on the connection.  (Fig 5 and col 4 line 54-62 and Col 8 line 45-65) discloses a primary device (202) displaying a graphical representation of new/plurality of secondary device (210/502, 230/506, 220/504 or 240/508) connected to the primary device and Robinson et al (Fig 1D and Par 0009, 

As in claim 9, Cook et al discloses a primary device (202) for managing display of content on at least one secondary device (210/502, 230/506, 220/504 or 240/508), 
the primary device (202) comprising:
a display;(Fig 1 item 112 and Fig 7 item 724)
a memory (Fig 7 item 716);
a transceiver (Fig 7) discloses communication interface (722); and at least one processor coupled to the memory and the transceiver; (Fig 7) discloses processer (714) coupled to a memory (716/734) and communication interface (722) and
 wherein the at least one processor (714) is configured to: control the display (724) to display a first image which is provided from camera application, on a first area and graphical representations which correspond to displays of secondary device connected to the primary device; (Fig 5, and col 4 line 54-62 and Col 8 line 45-65) discloses a primary device (202) having touch screen displays first image (File 510 (e.g. document, image, etc.)) which is provided from device application on a first area and a graphical representation of secondary device (210/502, 230/506, 220/504 or 240/508) connected to the primary device
detect a first input performed to select at least one portion of the first image to be displayed on a specific secondary device; (Fig 3, 5 and col 4 line 54-62 and Col 8 line 66- col 9 line 5) discloses detecting first input performed to select at least  portion of the first image (i.e. file 510(e.g. document, image, etc.)) to be displayed on a specific secondary device (210/502)
But fails to disclose in response to detecting the first input, control the display to display a second image corresponding to the at least one selected portion in each of the graphical representations displayed on a second area while maintaining displaying the first image on the first area; However Kim et al (Fig 4,15, 20) disclose in response to detecting the first input (i.e. touch selection by the user 102), displaying a second image corresponding to the at least one selected portion onto in each of selected graphical representations displayed on a second area while maintaining displaying the first image on the first area. In other words said data/image on primary device is shared with selected secondary device(s) wherein said shared data would obviously be maintained within first device while it is sharing with other/second connected device(s). Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Cook et al with the teaching of Kim et al wherein shared data (i.e. first image) displayed on the first device is maintained while sharing displaying data (i.e. first image) with second device(s) in order to allow the user keep track of image that is being shared from primary device.
 and transmit the at least one selected portion of the first image to the specific secondary device [(Fig 3, 5 and col 4 line 66- col 5 line 10) discloses an input being performed on the primary device in order to transmit at least one selected portion of the content (i.e. file 510) to the at least one secondary device], wherein the at least one selected portion is dynamically modified based on information about the specific secondary device. (Cook et al, Col 5 line 11-17) discloses selecting portion is dynamically modified to be presented/displayed onto the secondary device based on information/capability of secondary device (i.e. is the secondary device printer or projector or mobile phones or laptop computer); and (Kim et al; Fig 1-18) discloses the first device connected to plural of second devices that are different from each other and are capable of receiving shared data/image from primary device and display shared data/image. Given said plurality of second devices having different capability and size it would have been obvious to dynamically modify shared data/image based on information/capability of secondary device. But cook in view of Kim fails to explicitly disclose the at least one selected portion is dynamically modified based on information about secondary device. However Robinson et al (Fig 1 and 0034) discloses information shared with primary device (i.e. configuration device) about at least one secondary device (i.e. user device) comprises screen parameter; Thus it is obvious to an ordinary skilled person in the art at the time of the filing to have selecting portion dynamically modified based on information received about secondary device in order to display received data/image on the secondary device. Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Cook et al in view of Kim et al with the teaching of Robinson et al such that the primary/first device receives information about the at least one secondary device regarding screen parameter in order to pre-configured to a specific configuration based on a type of device on which the user interface is displayed, and/or a set of configurations based on capabilities 
 
As in claim 10, Cook et al in view of Kim et al in further view of Robinson et al discloses the primary device of claim 9, wherein the at least one processor is further configured to detect a second input performed on one of the graphical representation to select the specific secondary device from the secondary device. (Fig 3, 5 and col 4 line 54-62 and Col 8 line 66-Col 9 line 5) discloses detecting a second input performed wherein the user selects on primary device to select graphical representation of specific secondary device (210/502) and Kim et al (Fig 2-5)


As in claim 11, Cook et al in view of Kim et al in further view of Robinson et al discloses the primary device of claim 9, wherein information about of the secondary device comprises at least one of shape information, size information and a window size. Robinson et al (Fig 1D and Par 0009, 0011 and 0034) discloses information shared with primary device (i.e. configuration device) about the secondary device (i.e. user device) comprises screen parameter (e.g., screen dimensions, a screen shape, and/or a screen size).
 
As in claim 13, Cook et al in view of Kim et al in further view of Robinson et al discloses the primary device of claim 9, wherein the at least one selected portion comprises one of a single segment of the first image and a set of segments of the first image determined based on the first input, wherein each segment of the first image is determined and stored in a temporary storage unit, wherein each of the segments are dynamically determined based on a time unit, and wherein each segment of the first image is dynamically modified and packaged in a media file. Robinson et al (Fig 1) discloses at least one selected portion of content/ first image is modified and packaged such that it would be displayed on the secondary device by performing an input on the primary device. Having said content to be displayed packaged in a media file or other types of files would have been obvious. 

As in claim 14, Cook et al in view of Kim et al in further view of Robinson et al discloses the primary device of claim 13, wherein the media file is configured to play back an animation of the segments of the first image on the specific secondary device. it would have been obvious to have a particular file such as media file that is configured to play back an animation of the segments of the content on the at least one secondary device given the fact that prior art of record clearly discloses file transfers between primary device and secondary device that contents from primary device can be used onto secondary device.

7.        Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (Pat NO 8,464,184) in view of Kim et al (Pat NO 8,554,897) in further .  

As in claim 7, Cook et al in view of Kim et al in further view of Robinson et al discloses the method of claim 1, [(Cook et al; Fig 5 item 510) and  (Robinson et al; Fig 1 ) discloses a user input is performed to select  at least one portion of the content] but fails to discloses the first input is performed to select the at least one portion by one of: performing the first input to create a pattern on the first image, and selecting the at least one portion of the first image corresponding to the pattern; and displaying a plurality of templates comprising a pattern, performing the first input to select a template from the plurality of templates, and selecting the at least one portion of the first image content covered by the pattern defined by the selected template. However Kim et al (Fig 5-20 and Par 0161-0165 and 0202) discloses user input performed to select at least one portion of the content/data (i.e. first image) by obtaining the user input to generate a pattern (i.e. circle or square pattern) on the content/data (i.e. first image)  (i.e. image fig 15), and selecting the at least one portion of the content corresponding to the pattern (i.e. sending image with in the pattern 1530 (fig 15). Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Kim et al with the teaching of Kim et al such that the user is able to select not just contents out of plurality of content he/she would be able to select a more refined content out of one content allowing the user a more control of selection of desired content to be transmitted which in turn provide the user with better customization of shared contents.


As in claim 15, Cook et al in view of Kim et al in further view of Robinson et al discloses the primary device of claim 9, [(Cook et al; Fig 5 item 510) and  (Robinson et al; Fig 1 ) discloses a user input is performed to select  at least one portion of the content] but fails to discloses the first input performed to select the at least one portion by one of: performing the first input to create a pattern on the first image, and selecting the at least one portion of the first image corresponding to the pattern; and displaying a plurality of templates comprising a pattern, performing the first input to select a template from the plurality of templates, and selecting the at least one portion of the first image covered by the pattern defined by the selected template. However Kim et al (,464) (Fig 5-20  and Par 0161-0165 and 0202) discloses user input performed to select at least one portion of the content/data (i.e. first image) by obtaining the user input to generate a pattern (i.e. circle or square pattern) on the content (i.e. image fig 15), and selecting the at least one portion of the content corresponding to the pattern (i.e. sending image with in the pattern 1530 (fig 15). Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Kim et al with the teaching of Kim et al such that the user is able to select not just contents out of plurality of content he/she would be able to select a more refined content out of one content allowing the user a more control of selection of desired content to be transmitted which in turn provide the user with better customization of shared contents.
 


Conclusion
8.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                03/11/2021